                 Case 20-10343-LSS                Doc 1928         Filed 01/12/21          Page 1 of 3




83IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                               Jointly Administered
                            Debtors.
                                                               RE: 1873

         CERTIFICATE OF NO OBJECTION REGARDING THE NINTH MONTHLY
         FEE APPLICATION OF MORRIS, NICHOLS, ARSHT & TUNNELL LLP, AS
          BANKRUPTCY CO-COUNSEL FOR THE DEBTORS AND DEBTORS IN
           POSSESSION, FOR ALLOWANCE OF MONTHLY COMPENSATION
             AND FOR MONTHLY REIMBURSEMENT OF ALL ACTUAL AND
                NECESSARY EXPENSES INCURRED FOR THE PERIOD
                   OCTOBER 1, 2020 THROUGH OCTOBER 31, 2020

                   The undersigned hereby certifies that, as of the date hereof, Morris, Nichols, Arsht &

Tunnell LLP (“Morris Nichols”) has received no answer, objection or other responsive pleading to

the Ninth Monthly Fee Application of Morris, Nichols, Arsht & Tunnell LLP, as Bankruptcy

Co-Counsel for the Debtors and Debtors In Possession, for Allowance of Monthly

Compensation and for Monthly Reimbursement of All Actual and Necessary Expenses

Incurred for the Period October 1, 2020 Through October 31, 2020 (the “Application”) (D.I.

1873), filed on December 28, 2020.

                   The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the




1
          The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
          number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
          address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
               Case 20-10343-LSS       Doc 1928      Filed 01/12/21      Page 2 of 3




Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than January 11, 2021 at 4:00 p.m. (Eastern Time).

                Accordingly, pursuant to the Order (I) Approving Procedures For (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

on April 6, 2020, the Debtors are authorized to pay the amount indicated below without any further

court order.



    (1) Total Fees        (2) Total Expenses           (3) 80% of            Total Debtors are
      Requested               Requested              Requested Fees          Authorized to Pay
                                                                                ( (2) + (3) )

     $78,700.00                $4,279.18                $62,960.00               $67,239.18

                WHEREFORE, Morris Nichols respectfully requests that the Application be

approved.




                        [Remaining of the Page Intentionally Left Blank]
            Case 20-10343-LSS   Doc 1928      Filed 01/12/21   Page 3 of 3




Dated: January 12, 2021             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Eric W. Moats
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 425-4664
                                    Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            emoats@mnat.com
                                            ptopper@mnat.com
                                    – and –
                                    WHITE & CASE LLP
                                    Jessica C. K. Boelter (admitted pro hac vice)
                                    1221 Avenue of the Americas
                                    New York, New York 10020
                                    Telephone: (212) 819-8200
                                    Email: jessica.boelter@whitecase.com

                                    – and –

                                    WHITE & CASE LLP
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    111 South Wacker Drive
                                    Chicago, Illinois 60606
                                    Telephone: (212) 881-5400
                                    Email: mandolina@whitecase.com
                                           mlinder@whitecase.com

                                    Counsel for the Debtors and Debtors in Possession
